TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00404-CR


In re William H. Hines


Kenneth Burkhalter, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 960478, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Kenneth Burkhalter's appeal from a
judgment of conviction for sexual assault.  The subject of this proceeding is William H. Hines,
appellant's appointed counsel.
Appellant's brief was originally due December 1, 2003.  On February 6, 2004, after
counsel failed to respond to an overdue notice, this Court ordered him to file a brief no later than
March 5, 2004.  Counsel did not tender a brief as ordered.  Instead, he filed a motion for extension
of time stating that appellant did not wish to pursue the appeal and promising that a proper motion
to dismiss the appeal would be filed by March 19, 2004.  Neither a brief nor a motion to dismiss was
received.
On April 8, 2004, this Court ordered the trial court to conduct a hearing to determine
whether appellant wished to pursue the appeal and, if so, whether substitute counsel should be
appointed to effectively represent appellant.  Although counsel stated at the hearing that appellant
still desired to waive appeal, appellant was not present at the hearing to waive his rights on the
record and counsel did not tender a proper written motion to the court.  The trial court made no
findings and entered no orders.
Finally, on June 21, 2004, this Court again ordered counsel to tender a brief on
appellant's behalf.  The order set a deadline of July 23, 2004, and advised counsel that a failure to
comply would result in a show-cause order.  No brief has been received.
William H. Hines is hereby ordered to appear in person before this Court on the 8th
day of September, 2004, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
June 21, 2004, order of this Court.  This order to show cause will be withdrawn and the said William
H. Hines will be relieved of his obligation to appear before this Court as above ordered if the Clerk
of this Court receives appellant's brief by September 1, 2004.
It is ordered August 13, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish